DETAILED ACTION
	This Office Action is in response to the amendment filed on 06/28/2022 in which Claims 1-3, 6-10, 13-16, and 19-20 are presented for examination on the merits. Claims 1-3, 6-10, 13-16, and 19-20, now re-numbered as claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
1.	In view of the claim amendments filed on 06/28/2022 applicant’s remarks in pages 6-7 with respect to the rejection under 35 U.S.C § 103(a) have been considered. The subject matter of Claims 5, 12, and 18 have been incorporated into the independent claims to place the claims in condition for allowance as indicated in the office action mailed on 06/28/2022.
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 04/01/2022 are hereby withdrawn. 
  				Allowable Subject Matter
2.	  Claims 1-3, 6-10, 13-16, and 19-20 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 8, and 14 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Lindemann et al. (US 20190222424 A1, prior art on the record) discloses a method for implementing advanced authentication techniques and associated applications. Throughout the description, for the purposes of explanation, numerous specific details are set forth in order to provide a thorough understanding of the present invention. The invention involves client devices with authentication capabilities such as biometric devices or PIN entry. These devices are sometimes referred to herein as “tokens,” “authentication devices,” or “authenticators.” While certain embodiments focus on facial recognition hardware/software (e.g., a camera and associated software for recognizing a user's face and tracking a user's eye movement), some embodiments may utilize additional biometric devices including, for example, fingerprint sensors, voice recognition hardware/software (e.g., a microphone and associated software for recognizing a user's voice), and optical recognition capabilities (e.g., an optical scanner and associated software for scanning the retina of a user). The authentication capabilities may also include non-biometric devices such as trusted platform modules (TPMs) and smartcards. (Lindemann, Paragraphs 0097-0098).
Townsley et al. (US 20070204330 A1, prior art on the record) discloses techniques that perform at least some PPP control plane functionality while utilizing DHCP, itself a purely control plane protocol. In the following description, embodiments are described primarily in the context of migrating the PPP authentication functionality to DHCP by defining new challenge and response DHCP processes and DHCP message types. However, the invention is not limited to these embodiments. In other embodiments, other formats carried by DHCP are used. For example, in some embodiments, the Extensible Authentication Protocol (EAP), already proposed for use within DHCP, is used to carry challenge and response authentication information. In various embodiments, PPP authentication is expanded in the DHCP implementation; for example by including text messages for presentation to a user in case of authentication success or failure or both. In some embodiments, DHCP messages are used in Network Admission Control (NAC) to authenticate any host connected to an enterprise network to ensure that the new host is authorized for connection and has the correct posture (e.g., operating system type and version, and virus updates, among others) (Townsley, Paragraph 0032).
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a system for authorizing secured access using cryptographic hash value validations is provided. In particular, the system may receive requests from users and/or computing systems to obtain secured access a particular resource or to execute a certain process. 
	The subject matters of the independent claims 1, 8, and 14 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  a request execute a process; detect that the process has a high potential impact to one or more networked systems, wherein detecting that the process has a high potential impact comprises: accessing a database of predefined processes with high potential impact; continuously monitoring processes and outcomes associated with the processes; based on the outcomes associated with the processes, detecting, using machine learning, that the process has a high potential impact; and adding the process to the database of predefined processes with high potential impact; prompt the user to complete an intent challenge; detect that the user has completed the intent challenge; grant the request to execute the process; and generate a cryptographic hash based on the request to execute the process and the intent challenge....” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 8 and 14 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 8, and 14 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498